In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-14-00346-CV
                             ________________________

                           JANE T. DURHAM, APPELLANT

                                            V.

         MARGARET L. DURHAM, NANCY C. STEWART, DAVID DURHAM,
                  AND BARBARA FLOURNOY, APPELLEES



                          On Appeal from the 237th District Court
                                  Lubbock County, Texas
              Trial Court No. 2013-509,100; Honorable Leslie Hatch, Presiding


                                  September 11, 2015

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Pending before the court is a joint motion to dismiss this appeal following the

death of Appellant, Jane T. Durham. In response, the court ordered Appellant’s counsel

to show authority to dismiss the appeal on behalf of Ms. Durham’s estate. Durham v.

Durham, No. 07-14-00346-CV, 2015 Tex. App. LEXIS 8720 (Tex. App.—Amarillo

August 14, 2015, order). The court has now considered the Amended Joint Motion for
Dismissal of Appeal and is satisfied that the executors of Ms. Durham’s estate have

authorized dismissal of the appeal.


      Accordingly, without passing on the merits of the appeal, the motion is granted

and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1). Having dismissed this

appeal upon the joint motion to dismiss, no motion for rehearing will be entertained and

our mandate will issue forthwith.


                                                      Per Curiam




                                           2